Citation Nr: 1608190	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a cervical spine disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a cervical spine disability.

5.  Entitlement to service connection for headaches, to include migraines, to include as secondary to a cervical spine disability and to include as secondary to service-connected irregular constriction of the visual field and service-connected retinal nerve fiber layer damage with catarrhal conjunctivitis.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's migraine headaches are proximately due to service-connected retinal nerve fiber layer damage with catarrhal conjunctivitis.

2.  The Veteran's currently diagnosed cervical spine disability has not been shown to be at least as likely as not causally related to his active service.

3.  The Veteran's currently diagnosed left shoulder, thoracolumbar spine, or left hip disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

4.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

5.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for migraine headaches, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in January 2012 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has reported that he has received treatments at the VA Medical Center (VAMC) in Minneapolis, Minnesota since January 2009.  In April 2012, the RO made requests for the Veteran's treatment records from the Minneapolis VAMC, but the facility responded that there were no records available for the period prior to May 18, 2010.  Accordingly, in an October 2012 letter, the RO informed the Veteran of the unavailability of his VA treatment records dated from January 2009 through May 18, 2010 and asked him to submit any relevant documents in his possession.  No response had been received, the RO made a formal finding of unavailability in October 2012.

In compliance with the Board's January 2015 remand, the Veteran's service personnel records and Social security records have also been obtained and associated with the claims file.  See Golz v, Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, pursuant to the January 2015 remand, in a February 2015 letter, the RO requested that the Veteran complete and return a VA Form 21-4142, Authorization to Disclose Information, so that his Worker's Compensation records could be obtained on his behalf.  However, the Veteran has not yet responded to this request.  Nor has he provided these records himself.  Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Board cannot force the Veteran to provide the relevant information.  Under these circumstances, the Board concludes that there has been substantial compliance with its January 2015 remand as the RO met its duty to attempt to obtain the records.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Further, the Veteran was provided a VA examination in February 2012.  As the claims file was not reviewed by the February 2012 VA examiner, the RO obtained addendum opinions in April 2012, September 2012, and April 2015 to ascertain the current nature and etiology of the claimed disabilities.  The April 2012, September 2012, and April 2015 VA examiners conducted a review of the Veteran's claims file and provided nexus opinions with respect to the relationship between the Veteran's cervical spine, left shoulder, thoracolumbar spine and left hip disabilities and his military service or service-connected disability, to include rationale for the stated conclusions.  Consequently, the Board concludes that these medical opinions are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted at the hearing by a private attorney.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain onset of symptoms, duration of symptoms, and any nexus between service and the current disabilities.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran contends that the claimed disabilities are the result of his military service.  Specifically, he claims in May 1978, while serving aboard USS John F. Kennedy (JFK) as a Machinist Mate, he was working on the jet blast deflector when a worker above dropped a large wrench which landed on his head, severely spraining his neck.  In a December 2011 statement, he reports that he was off work for 2 weeks and placed on restricted duty for a month.  He also reports that he continued to experience neck, back, shoulder and left hip pain and discomfort ever since that injury.  

He also contends that his left shoulder, thoracolumbar, left hip and headache disabilities are secondary to the cervical disability.  Additionally, he is seeking service connection for the headache disability as secondary to service-connected retinal nerve fiber layer damage with catarrhal conjunctivitis and irregular constriction of the visual field.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Headaches

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on a secondary basis.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed headache disability to his service-connected retinal fiber layer damage with catarrhal conjunctivitis.

The Veteran has a current diagnosis of migraine headaches, as evidenced by a November 2015 private evaluation report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed migraine headaches to his service-connected retinal fiber layer damage with catarrhal conjunctivitis.  In this regard, in a November 2015 letter, Daniel Sipple, D.O. provided an opinion that it is as likely as not that the Veteran's migraine headaches are secondary to injuries he sustained while in the Navy.  In support of this opinion, Dr. Sipple stated that chemical irritation of the eye increased sensitivity to light, which increased predisposition to migraine headache.  In this regard, the Veteran reported that he sustained chemical burns in his eyes while painting , and that since that time, he had sensitivity to light, which contributed to migraine headaches.

Additionally, in a May 2012 letter, Charles F. Ormiston, M.D. also attributed worsening of the Veteran's migraine condition in part to the service-connected eye problems.  In a July 2012 letter, Dr. Ormiston also stated the Veteran had chemical injury affecting the eyes and his trouble with eyes made him more susceptible to migraine "of course."

In contrast, an April 2015 VA examiner opined that the Veteran's headaches were not at least as likely as not aggravated beyond its natural progression by retinal nerve fiber layer damage with catarrhal conjunctivitis.  In support of this opinion, the examiner noted that there was no known medical knowledge or evidence, either pathological, functional, or anatomical, that a headache condition could be aggravated by a retinal nerve fiber layer damage with catarrhal conjunctivitis.  Additionally, the examiner noted interceding, intervening neck injuries from 1996 (a cable snapped and caught the Veteran, wrenching his head and neck) and 1998 (veteran jumped upward striking his head on an overhead beam) along with the resulting complications of regional sympathetic dystrophy (RSD) that can account fully and consistently for the onset of the veteran's current headache condition.

The Board finds that the foregoing opinions to be well-reasoned and persuasive in light of the explanation provided by the physicians, as well as their expertise in this matter.  The Board finds that neither of the medical nexus opinions is more probative than the other opinions.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine, Left Shoulder, Thoracolumbar Spine, and Left Hip Disabilities

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a cervical spine, left shoulder, thoracolumbar spine, or left hip disability.

The medical evidence shows current diagnoses of degenerative cervical disc disease and cervical myelopathy, left shoulder osteoarthritis, left hip osteoarthritis, and degenerative disc disease of the back.  See Degmetich, 104 F. 3d at 1332.

However, the Veteran's current cervical spine, left shoulder, thoracolumbar spine, and left hip disabilities manifested many years after service and have not been shown to be related to service.

Service treatment records show that in March 1978, the Veteran was seen aboard USS JFK with a complaint of a cut on the top of his head.  On examination, there was a half-inch skin laceration to the top of the head, which was closed with three sutures.  He stated he was walking up a ladder and someone above dropped a wrench on his head.  He returned a week later for suture removal.

A September 1978 service treatment report noted on complete physical, the Veteran was fit for confinement.

An October 1978 service treatment report noted that the Veteran was seen upon release from the brigade.  He stated no physical problems or any marks or scars sustained in the brigade.  

A May 1980 service treatment report notes that the Veteran complained of a pinched nerve for a day after sleeping.  Objectively, the Veteran had painful left trapezius muscle, which he stated was spontaneous and not trauma-related; he reported one similar incidence approximately 18 months earlier.  The spasm and pain was local without radiation.  The diagnosis was muscle spasm of unknown etiology.  The next day, it was noted that although somewhat improved, there was still pain, tenderness and stiffness in the left trapezius.  The impression was acute torticollis secondary to trapezius spasm.

The Veteran's November 1980 separation examination report reflects that on clinical evaluation of the Veteran's head, neck, upper extremities, spine, and lower extremities was normal.  The examining physician noted that there was no significant or interval history.

In regard to the notations in the service treatment records, a February 2012 VA examiner diagnosed C5-C6 degenerative disc disease with intervertebral disc syndrome and provided an opinion that the Veteran's cervical spine disability is at least as likely as not due to the cervical spine injury he sustained in 1978 while in service because since the injury he continued to experience severe pain and flare-up requiring narcotics to relieve pain and because the Veteran had no other known history that would cause or contribute to his cervical spine condition.  However, the examiner indicated that the Veteran's claims file was not reviewed in conjunction with this examination.  Therefore, the Board assigns very little probative value to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Dr. Ormiston stated in an August 2012 letter that he reviewed the Veteran's claims file and provided an opinion that "I believe that [the Veteran's] neck and arm complaints are just as likely as not related to his military service occupation, particularly given the complaints noted in the spring of 1980."  However, the physician provided no supporting rationale for why the neck and arm conditions are causally related to the complaints noted in service.  As no supporting rationale for the opinion was provided, this opinion also carries little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

After the claims file was sent to the examiner, an April 2012 addendum to the February 2012 VA examination report amended the previous opinion.  The April 2012 VA examiner provided an opinion that the Veteran's neck "is more likely due to the intervening interceding injury of residuals of neck fracture suffered during private employment after military service and less likely as not due to residuals of injury in military service."  

The April 2012 addendum also provided an opinion that the Veteran's left shoulder is less likely as not related to the left trapezius condition during military service and is most likely due to overuse from RSD with right arm from the post military injury.  In support of this opinion, the examiner noted that the Veteran had acute muscle spasm; this is a self-limited condition and does not cause degenerative joint disease.  

The April 2012 examiner also opined that the Veteran's thoracolumbar condition is less likely as not caused by his back condition and more likely as not age related due to the physical nature of his job; and that the Veteran's left hip is more likely as not related to age and the physical demands of his work.  The examiner explained that there was no evidence of aggravation based on injury to neck in military service and that his intervening injury with significant neck dysfunction may require more low back motion to compensate and contribute to aggravation of unknown extent.

To that effect, post-service treatment records show that in June 1998, Regions Hospital discharge summary notes the Veteran's history of C-7 fracture occurring in 1996 managed conservatively and healed on its own.  He reported that since that injury, which occurred when he hit an axial load when jumping up, he had intermittent right arm weakness. The Veteran stated that he was once again jumping up full force when he hit his head against an iron beam; approximately one minute after the injury his right shoulder began to ache intensely and his right arm became numb.  Magnetic resonance imaging (MRI) on the day of admission showed no obvious disk herniation or abnormalities.  Computerized tomography (CT)/myelogram on the next day showed some minimal bulges at C3-4 and C4-5, no evidence of disk herniation, no central or foraminal stenosis.  There was evidence of a healed left superior articular facet fracture at C-7.

A June 1998 Regions Hospital neurosurgery clinic note states that the Veteran's cervical range of motion was still slightly limited but not excessively so.  He still had neck pain, as well as back pain, headaches and vomiting; these complaints were actually long standing and preceded his recent trauma.

In a May 2001 private neurology clinic note, Dr. Ormiston notes that the injury that the Veteran sustained at work in September of 1996, when he was caught by a snapping cable that pulled him 20 feet into the air before dropping, resulted in a closed head injury, facial lacerations, neck strain and shoulder difficulties, and he had subsequently undergone extensive testing and his life had been dramatically changed by that injury.  

In an August 2002 clinic letter, Dr. Kenneth Britton stated that the Veteran's past medical history was quite extensive and included two different injuries over the course of the past six to eight years.  As a result of these injuries, he had sustained significant injury to his neck, right upper extremity, and to his head.  As a result of these complaints, he has chronic pain in his neck, particularly on the right side and chronic pain and limited function in his right upper extremity.  Dr. Britton further stated that the key issues historically were these two episodes of injury; the first occurred several years ago when he was struck by a cable and then the second occurred when he struck the top of his head.  The result of both of these injuries had decreased function in his right upper extremity and chronic right upper extremity and right neck pain.

An April 2004 Social Security Administration (SSA) Disability Determination and Transmittal notes a primary diagnosis of peripheral neuropathy and secondary diagnosis of disorders of the back (discogenic and degenerative).  It was noted that the disability began in July 2003.  The Veteran stated he was a cook at various restaurants and hotels from 1981 to 1994.  He was a warehouse laborer and stocker at the Clutch and U-joint Warehouse from 1994 to February 1996.  He was employed at Peavey Grain Elevator from March 1996 to June 2003.  In describing his grain elevator employment, the Veteran wrote he was a laborer for one year until injured; as laborer, he shoveled grain spills at riverside mill, used a broom, helped the operator unload barges, and lifted as much as 50 pounds, frequently lifting 25 pounds.  After injury, he was a weigher for six years, weighing trucks, he flipped toggle switches to direct the grain.  At the Clutch and U-joint Warehouse, he put parts away, doing a lot of walking and standing, kneeling, crouching, crawling, lifting 35 to 45 pound transmission and clutch parts; the heaviest was 50 pounds.  As a cook, he was often lifting 10-20 pounds.  In the Disability Report, the Veteran reported that right upper extremity RSD, C5-6 disk herniation, right shoulder/arm/wrist and hand pain, vertigo, lumbar back pain, and continuous headaches limited his ability to work.  He further reported that first injury was in September 1996 and second injury was in June 1998; he became unable to work in July 2003.

In his May 2012 notice of disagreement, the Veteran stated that he had not suffered a fractured neck during private employment after military service.  Thus, an addendum opinion was sought in September 2012.  In a September 2012 addendum, the April 2012 VA examiner noted that although the Veteran had a wrench fall on his head and had episodes of acute torticollis, he had no ongoing care after military service for many years.  He had multiple reports in VA treatment records of neck fracture in 1996 but later changed his story and related his neck problem to military service.  He reported during an October 2010 examination that he had not needed a doctor.  Therefore, the examiner stated that she currently had insufficient evidence to link the Veteran's current neck condition to activities during military service.  He had apparent intervening injury, reporting motor vehicle accidents and his neck injury in 1996.  There is no documentation of care, but the Veteran reported injection and stellate block during his rehabilitation medicine consultation.  Therefore, the examiner provided an opinion that "[the] Veteran[']s neck C5-6 is less likely as not related to activities during military service and more likely as not related to intervening injury."

In a February 2014 letter, Dr. Thomas L. Lundsten, M.D. indicated that he reviewed the Veteran's claims file and opined that "[it] is most likely as not that the start of the progression of the Veteran's [cervical disc] disease [was] in March 1978" and that "without the significant injury in the service he would not have progressed to the extent that he is now."  Dr. Lundsten also opined that "I feel the service injury started the progression of this issue for this patient.  It is most likely as not the injury led to the progression of the pain in his shoulders."  

In reaching this conclusion, Dr. Lundsten noted that the Veteran described "[a]pparently a 3 foot wrench fell 7 decks and struck him on the head.  He sustained a laceration, he was quite dazed, it jarred his entire body and he was groggy after the incident.  He describes pain in his head and shoulders and neck after the object hit him.  Subsequently he was off-duty for 2 weeks and returned to work but continued on light duty for a month after the injury.  Thereafter, he started to develop neck tightness and pain which was described in the clinic notes as trapezius pain as well as a pinched nerve."

Apparently, Dr. Lundsten's opinion was, in large part, based on the Veteran's reported history.  However, the Board finds that the Veteran's reports as to the nature of the original injury due to the dropped wrench aboard the USS JFK are inconsistent throughout the record.  They are also not consistent with the notation of the injury in his service treatment records.  

First, Dr. Lundsten notes that "a 3 foot wrench fell 7 decks and struck the Veteran on the head," which reportedly "jarred his entire body."  In this regard, the Veteran testified during the August 2014 Board hearing that a 3 to 5 pound pipe wrench was dropped from a substantial height, approximately 50 feet, causing him to fall off the ladder; he denied loss of consciousness.  However, Dr. Sipple stated in the November 2015 letter that the Veteran reported being struck by a wrench which fell 20 to 35 feet onto him as he was climbing a ladder from below deck; he stated he was struck in the head, fell down the ladder onto his back, subsequently hitting his head, and lost consciousness.

An April 2015 VA examiner also points out how the Veteran's description of the original in-service injury is not consistent with the notation in his service treatment records.  Specifically, the examiner explained the following: 

The medical record notes he had a one half inch skin laceration at the top of his head.  A falling wrench is traveling 39 mph in a fall of fifty feet; 46 mph if it falls for 70 feet (a drop of just 10 feet results in an object traveling 17 mph, representing a significant amount of kinetic energy for a 3 to 5 lbs pipe wrench).  The kinetic energy of a 3 to 5 lbs pipe wrench traveling 39 to 46 mph and delivered to the top of someone's head would, at a minimum, be sufficient to result in a large laceration of skin, subcutaneous tissue, and the galea; and cause a depressed fracture of the skull, if not out right shatter the calvaria; which has a high likelihood of causing significant and severe brain injury along with the resultant loss of functional capacity associated with such a head injury, if not out right kill the victim.  There is nothing in the record to suggest anything even close to this happened in this case.  The calvaria specifically, and the head generally, would have to absorb this kinetic injury before any of it could be transmitted to the cervical spine, thoracolumbar spine or the hips.  The small skin laceration and lack of any other difficulties at the time of the injury or later is sufficient to demonstrate that the kinetic energy delivered to the top of the veteran's head was insufficient to cause any significant damage to the scalp and almost no kinetic energy was left to be transmitted to the cervical spine or any other structure beyond the head.

The examiner also noted that there was no record of the Veteran being kept in medical or placed on light duty or having a temporary change in his profile in his service personnel records.  It was further noted that on complete physical examination in September 1978, the Veteran was found fit and on an October 1978 service treatment report, he stated no physical problems.  Notably, the May 1980 service treatment report, which notes the Veteran's complaint of painful left trapezius muscle, stated was this pain was spontaneous and not trauma-related.  The Veteran reported one similar incidence approximately 18 months earlier, which would be roughly November 1978, but did not mention any prior trauma. 

Given the fact that the Veteran is likely a poor historian in light of the inconsistencies in his statements, and the inconsistencies with the objective service treatment records, the Board finds that his statements are not credible.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise or based on an examination of limited scope.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, to the extent that the Dr. Lundsten related the Veteran's cervical spine and left shoulder disabilities to the in-service  injury in 1978, the Board finds that this opinion to be of little probative value due to the fact that it was based on facts provided by the Veteran that have been found to be not reliable.  See Reonal, 5 Vet. App. at 460.

On the other hand, the Board finds the April 2015 VA medical opinion very persuasive in light of the detailed explanation provided by the physician, based on a thorough review of the complete records.  In this regard, the April 2015 VA examiner provided an opinion that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  After citing the relevant findings from the Veteran's service treatment records, the examiner pointed out that regardless of the wrench landing on his head or having trapezius spasm, at the Veteran's separation examination in November of 1980, his head, neck, back, and upper and lower extremities were normal.  The examiner therefore concluded that despite the history of the wrench landing on top of his head, or the non-traumatic trapezius spasm during active duty, these acute maladies had clearly resolved without residual by the time of the Veteran's separation and chronicity of condition and treatment has not been established.

Additionally, the examiner provided an opinion that the 1996 cervical spine injury and subsequent injuries are intervening, interceding events that account completely for all of the Veteran's current cervical spine conditions, including the RSD.  In reaching this conclusion, the examiner noted that the records from the SSA, Regions Hospital, and Drs. Ormiston, Britton, and Lundsten, all note that the Veteran had suffered two cervical spine injuries from 1996 and 1998.  In particular, the CT imaging of 1998 noted the healed left superior articular facet fracture of C7 from his 1996 cervical spine injury (a facet fracture strongly suggests the mechanism of injury was a sharp torsional mechanism, rotating the head).

In this regard, the Veteran has asserted in his May 2012 notice of disagreement that he had not suffered a fractured neck during private employment after military service.  The Veteran and his representative also testified during the Board hearing that there was no fracture from 1996 because the fracture did not show up on a 2000 MRI of the cervical spine.  However, the April 2015 VA examiner explained that the old 1996 facet fracture would not be expected to show up four years later on MRI as MRI images bone quite poorly, relying heavily on acute edema changes and acute disruption in the hydroxyapatite matrix in order to identify the acute fracture, but once a fracture has healed, especially smaller bone structures, MRI is significantly inferior to CT in finding old, healed fracture sites. 

The April 2015 VA examiner further noted the following:

What is evident from the records is that at the time of the injuries in the 90s, the veteran did not yet have any cervical spine degenerative changes despite the fact that according to his SSA records, he had been employed as a laborer doing heavy work beginning in 1994.  Prior to that he had been employed mostly as a cook/chef in restaurants from 1981 to 1994.  His CT/Myelogram cervical spine from 1998 showed only some minimal bulges at C3-4 and C4-5 along with the healed facet fracture of C7.  These changes are consistent with the natural progression of the disease process in light of the injury from 1996.

The Board finds that the private treatment records detailed above support of the April 2015 VA examiner's finding that the Veteran's post-service work-related injury and the natural progression of the disease caused his current cervical spine disability.  None the records, which were prepared prior to the Veteran filing his claim for VA benefits, make reference to an in-service injury or chronic neck pain since service.  The Board notes that had he been experiencing neck pain since 1978, as he alleges, it would have been in his best interest to report that to his treating physicians.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, based on a review of the claims file and physical examination of the Veteran, Dr. Sipple opined in the November 2015 letter that it is not as likely as not that the Veteran's current cervical disability is the result of the back/head injury he sustained in March 1978 when he was struck in the head by a falling wrench.  Dr. Sipple also noted inconsistencies in regard to the height the wrench fell between the history given the Veteran and the medical records and that temporal time that elapsed was inconsistent with the claim.  Dr. Sipple explained that the definition of cervical myelopathy is inconsistent with presentation as it most commonly develops over many years of wear and tear.  In traumatic cases, severe symptoms would be noted promptly and the Veteran would have been unable to work.  Inconsistencies were also noted in histories between the Veteran's prior VA examinations and independent medical evaluation which are predictive of lower probability.  

With regard to the left shoulder, thoracolumbar spine and left hip disabilities, Dr. Sipple opined in the November 2015 letter that with regard to the Veteran's left shoulder, left hip and back disabilities, natural course of aging was more explanatory.  This opinion is further supported by Dr. Lundsten's February 2014 opinion that it is most likely that they are not related to the injury sustained in service because MRI showed only mild arthritis in the left hip consistent with normal progression of an arthritic condition, not accelerated by the trauma in March 1978.  Dr. Lundsten also stated that "[t]he certain jarring of the head and neck with the injury in March of 1978 could've jarred the low back but the back MRI is quite consistent with normal wear and tear."

As such, the probative weight of the evidence is against the Veteran's claims for entitlement to service connection for a cervical spine, left shoulder, thoracolumbar spine, and left hip disabilities on a direct incurrence basis.

Furthermore, the medical evidence of record does not establish that the left shoulder, thoracolumbar spine, or left hip disability is proximately due to, the result of, or aggravated by a service-connected disability.  As the Board denies service connection for a cervical spine disability herein, there is no need to further discuss the claimed secondary relationship of the Veteran's left shoulder/thoracolumbar spine/left hip disability to his cervical spine disability.

To the extent that the Veteran claims that his cervical spine, left shoulder, thoracolumbar spine, and left hip disabilities are caused by the in-service injury, the Board finds that the etiology of the Veteran's claimed disorders is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The cause of arthritis or degenerative disc disease is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's claimed injury in service caused his current cervical spine, left shoulder, thoracolumbar spine, or left hip disability does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his cervical spine disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for a cervical spine, left shoulder, thoracolumbar spine, and left hip disabilities, on a direct or secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a left hip disability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


